Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12,14,15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind. 
	Regarding claim 1, with the exception of the recitation of the limitations ‘a processor and memory circuitry’, the claim recites concepts performed in the human mind.
	A human can perform ‘determine, based at least on the training set: o a plurality of modelled requests, each modelled request modelling one or more requests of the training set, o linking data informative of a link between given modelled requests of the plurality of modelled requests, wherein at least one sequence of modelled requests and associated linking data are usable to test the software module, upon execution of requests for the software module in accordance with the sequence and the associated linking data’.

	Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘a processor and memory circuitry’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element ‘a processor and memory circuitry’ are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).

As for the limitations recited in claims 2-11, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.


Regarding claim 12, with the exception of the recitation of the limitations ‘a processor and memory circuitry’, the claim recites concepts performed in the human mind.
	A human can perform ‘obtain, for a software module: a plurality of modelled requests, each modelled request modelling one or more requests received by the software module, and o linking data informative of a link between given modelled requests of the plurality of modelled requests, generate, based on at least one sequence of modelled requests and associated linking data, a test usable to test the software module, upon execution of requests for the software module in accordance with the selected sequence and associated linking data’.

	Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘a processor and memory circuitry’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element ‘a processor and memory circuitry’ are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).

As for the limitations recited in claim 14, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.

Regarding claim 15, with the exception of the recitation of the limitations ‘a processor and memory circuitry’, the claim recites concepts performed in the human mind.
	A human can perform ‘obtain a training set including a plurality of pairs of requests and responses of a software module, and determine a plurality of modelled requests modelling the requests of the training set, wherein one or more given requests of the training set are modelled by a modelled request including a variable part identified for the one or more given requests, wherein one or more of the modelled requests and the responses of the training set are usable to simulate a response of the software module, upon receipt of a request’.

	Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘a processor and memory circuitry’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element ‘a processor and memory circuitry’ are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).

There is no 101 rejection for claims 13,16,17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (USPN 9348735B1).
As per claim 1, Cohen et al. discloses a system comprising a processor (column 3, line 50 – processor) and memory (column 48, lines 50-53 – non-volatile memory) circuitry (PMC) configured to: obtain a training set including requests received by a software module (column 10, lines 26-35 – the training data is the transaction executed by the users that are in the activity data obtained by monitoring the activity of the users on the software systems), determine, based at least on the training set: a plurality of modelled requests, each modelled request modelling one or more requests of the training set (column 10, lines 26-38 – the modelled requests are the transactions executed by the user on the software systems), linking data informative of a link between given modelled requests of the plurality of modelled requests (column 10, lines 39-53 – the linking data is the clustering of the transactions executed by the specific user of an organization), wherein at least one sequence of modelled requests and associated linking data are usable to test the software module, upon execution of requests for the software module in accordance with the sequence and the associated linking data (column 10, lines 39-53 – the linking data is the clustering of the transactions executed by the specific user of an organization and column 11, lines 8-21 – selecting a test scenario template that involves execution of the certain transactions executed by one or more users with similar profiles).

As per claim 7, Cohen et al. discloses configured to generate, based on at least one sequence of modelled requests and associated linking data, a test usable to test the software module, upon execution of requests in accordance with the sequence and associated linking data (column 10, lines 39-53 – the linking data is the clustering of the transactions executed by the specific user of an organization and column 11, lines 8-21 – selecting a test scenario template that involves execution of the certain transactions executed by one or more users with similar profiles).

As per claim 9, Cohen et al. discloses configured to perform at least one of (i) and (ii): (i) divide the requests of the training set into a plurality of distinct user interactions (column 10, lines 39-67 – the linking data is the clustering of the transactions executed by the specific users of different organizations); (ii) delete redundant requests.

As per claim 10, Cohen et al. discloses configured to test the software module using the test (column 11, lines 8-21 – selecting a test scenario template that involves execution of the certain transactions executed by one or more users with similar profiles).

As per claim 12, Cohen et al. discloses a system comprising a processor and memory circuitry (PMC) configured to: obtain, for a software module: a plurality of modelled requests, each modelled request modelling one or more requests received by the software module (column 10, lines 26-38 – the modelled requests are the transactions executed by the user on the software systems), and linking data informative of a link between given modelled requests of the plurality of modelled requests (column 10, lines 39-53 – the linking data is the clustering of the transactions executed by the specific user of an organization), generate, based on at least one sequence of modelled requests and associated linking data, a test usable to test the software module, upon execution of requests for the software module in accordance with the selected sequence and associated linking data (column 10, lines 39-53 – the linking data is the clustering of the transactions executed by the specific user of an organization and column 11, lines 8-21 – selecting a test scenario template that involves execution of the certain transactions executed by one or more users with similar profiles).

As per claim 13, Cohen et al. discloses wherein, upon testing response of the software module to a given request, the system is configured to generate a test including a number of requests allowing covering the given request which is minimal according to a criterion, based on the plurality of modelled requests and the linking data (column 11, lines 8-21 – selecting a test scenario template that involves execution of the certain transactions executed by one or more users with similar profiles).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shavro et al. (USPN 20180004640A1).
As per claim 17, Shavro et al. discloses a system comprising a processor (paragraph 0005 – processor) and memory (paragraph 0005 – memory) circuitry (PMC) configured to: obtain a data structure storing: a plurality of modelled requests modelling requests to a software module, and one or more responses of the software module associated with each modelled request (paragraphs 0056,0057 – generating emulated request based on pre-recorded request of a pre-recorded user sequence from pre-recorded user sequences stored in memory, as further disclosed in paragraph 0072); obtain a given request for the software module (paragraphs 0056,0057 – generating emulated request based on pre-recorded request of a pre-recorded user sequence from pre-recorded user sequences stored in memory, as further disclosed in paragraph 0072), and  generate a response simulating behaviour of the software module in response to the given request, the generating comprising: search in the data structure for a given modelled request modelling the given request, output a response which is associated with the given modelled request in the database which matches the given request (paragraph 0059 – compare emulated request response with pre-recorded response, which is stored in memory as disclosed in paragraph 0072).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. in view of Kumar et al. (USPN 20120254900A1).
Cohen et al. discloses upon determination of a modelled request, the system is configured to determine, for each request of a plurality of requests of the training set (column 10, lines 26-38 – the modelled requests are the transactions executed by the user on the software systems and column 20, lines 29-36 – the monitoring a user involves obtaining activity data of user pertaining to inputs provided by the user, outputs generated by the software system and /or intermediate values generated by the software system).
Cohen et al. fails to explicitly state a variable part of the request.
Cohen et al. does disclose the monitoring a user involves obtaining activity data of user pertaining to inputs provided by the user, outputs generated by the software system and /or intermediate values generated by the software system in column 20, lines 29-36 and transactions executed by the user on the software systems in column 10, lines 26-38.
Kumar et al. discloses a variable part in paragraphs 0055 – transaction type dimension variable which indicates the type of a particular transaction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transaction type dimension variable which indicates the type of a particular transaction of Kumar et al. into the transactions and other data monitored and received of Cohen et al. A person of ordinary skill in the art would have been motivated to make the modification because transaction type information is gathered as part of information logged during monitoring of an application, as disclosed in paragraph 0037.

Claim(s) 11,14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. in view of Zemer et al. (USPN 20140040667A1).
As per claim 11, Cohen et al. discloses configured to store, for each modelled request, one or more responses of the training set, wherein the modelled requests and the one or more responses are usable (column 5, lines 36-43 – the monitoring of the users involves recording information entered by the users and column 20, lines 29-36 – the monitoring a user involves obtaining activity data of user pertaining to inputs provided by the user, outputs generated by the software system and /or intermediate values generated by the software system).
Cohen et al. fails to explicitly state to simulate a response of the software module upon execution of a request for the software module.
Cohen et al. does disclose selecting a test scenario template that involves execution of the certain transactions executed by one or more users with similar profiles in column 11, lines 8-21.
Zemer et al. discloses to simulate a response of the software module upon execution of a request for the software module in paragraph 0009 – test script which simulates behavior relating to execution of the application process.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include test script which simulates behavior relating to execution of the application process of Zemer et al. into the test scenario template of Cohen et al. A person of ordinary skill in the art would have been motivated to make the modification because the performance of the software/application is determined as disclosed in paragraph 0016.
As per claim 14, Cohen et al. discloses configured to store, for each modelled request modelling one or more requests, one or more responses of the software module to the one or more requests, wherein the modelled requests and the one or more responses are usable (column 5, lines 36-43 – the monitoring of the users involves recording information entered by the users and column 20, lines 29-36 – the monitoring a user involves obtaining activity data of user pertaining to inputs provided by the user, outputs generated by the software system and /or intermediate values generated by the software system).
	Cohen et al. fails to explicitly state to simulate a response of the software module, upon execution of a request for the software module.
Cohen et al. does disclose selecting a test scenario template that involves execution of the certain transactions executed by one or more users with similar profiles in column 11, lines 8-21.
Zemer et al. discloses to simulate a response of the software module upon execution of a request for the software module in paragraph 0009 – test script which simulates behavior relating to execution of the application process.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include test script which simulates behavior relating to execution of the application process of Zemer et al. into the test scenario template of Cohen et al. A person of ordinary skill in the art would have been motivated to make the modification because the performance of the software/application is determined as disclosed in paragraph 0016.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. in view of Kumar et al. (USPN 20120254900A1) in further view of Zemer et al. (USPN 20140040667A1).
As per claim 15, Cohen et al. discloses a processor (column 3, line 50 – processor) and memory (column 48, lines 50-53 – non-volatile memory) circuitry (PMC) configured to: obtain a training set including a plurality of pairs of requests and responses of a software module (column 5, lines 36-43 – the monitoring of the users involves recording information entered by the users and column 20, lines 29-36 – the monitoring a user involves obtaining activity data of user pertaining to inputs provided by the user, outputs generated by the software system and /or intermediate values generated by the software system), and determine a plurality of modelled requests modelling the requests of the training set, wherein one or more given requests of the training set are modelled by a modelled request (column 10, lines 26-35 – the training data is the transaction executed by the users that are in the activity data obtained by monitoring the activity of the users on the software systems and column 10, lines 26-38 – the modelled requests are the transactions executed by the user on the software systems),. 
Cohen et al. fails to explicitly state a variable part identified for the one or more given requests.
Cohen et al. does disclose the monitoring a user involves obtaining activity data of user pertaining to inputs provided by the user, outputs generated by the software system and /or intermediate values generated by the software system in column 20, lines 29-36 and transactions executed by the user on the software systems in column 10, lines 26-38.
Kumar et al. discloses a variable part identified for the one or more given requests in paragraphs 0055 – transaction type dimension variable which indicates the type of a particular transaction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transaction type dimension variable which indicates the type of a particular transaction of Kumar et al. into the transactions and other data monitored and received of Cohen et al. A person of ordinary skill in the art would have been motivated to make the modification because transaction type information is gathered as part of information logged during monitoring of an application, as disclosed in paragraph 0037.
Cohen et al. and Kumar et al. fail to explicitly state to simulate a response of the software module, upon receipt of a request.
Cohen et al. does disclose selecting a test scenario template that involves execution of the certain transactions executed by one or more users with similar profiles in column 11, lines 8-21.
Zemer et al. discloses to simulate a response of the software module upon execution of a request for the software module in paragraph 0009 – test script which simulates behavior relating to execution of the application process.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include test script which simulates behavior relating to execution of the application process of Zemer et al. into the test scenario template of Cohen et al. A person of ordinary skill in the art would have been motivated to make the modification because the performance of the software/application is determined as disclosed in paragraph 0016.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. in view of Kumar et al. (USPN 20120254900A1) in view of Zemer et al. (USPN 20140040667A1) in further view of Shavro et al. (USPN 20180004640A1).
As per claim 16, Cohen et al., Kumar et al., Zemer et al. fail to explicitly state upon simulation of a response of the software module to a given request: upon receipt of the given request, search for a modelled request modelling the given request, and output a response associated with the modelled request and matching the given request.
Cohen et al. does disclose selecting a test scenario template that involves execution of the certain transactions executed by one or more users with similar profiles in column 11, lines 8-21. Zemer et al. discloses test script which simulates behavior relating to execution of the application process in paragraph 0009.
Shavro et al. discloses upon simulation of a response of the software module to a given request: upon receipt of the given request, search for a modelled request modelling the given request, and output a response associated with the modelled request and matching the given request (paragraph 0059 – compare emulated request response with pre-recorded response, which is stored in memory as disclosed in paragraph 0072).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the comparing emulated request response with pre-recorded response of Shavro et al into the simulated testing of Zemer et al. A person of ordinary skill in the art would have been motivated to make the modification because the comparison for responses is determined to be valid or invalid in paragraph 0060.

	There is no prior art rejection for claims 2,4-6,8,11. Either there was no prior art to be found or no reason to combine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113